 In the MatterOfWALGREEN CO.andWHOLESALE ANDCHAINDRUGWAREHOUSE EMPLOYEESUNION,LOCAL 21704Case No. R-1362AMENDMENT TO DECISIONOctober 03, 1939On October 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled proceeding.The Board hereby amends the Decision by striking out the secondsentence of the first paragraph of Section VI of the Decision andsubstituting therefor the sentence : "The authenticity and dates ofall the signatures on the cards of Local 21704 were not proven."This Amendment in no wise affects the Decision and Direction ofElections which, remain in full force and effect.MR. EDWIN S. SMITHtook no part in the consideration of theabove Amendment to Decision.116 N. L.R. E. 980.16 N. L. R. B., No. 30.214